DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yue et al. (US 2018/0358688).
Regarding claims 1 and 11, Yue et al. disclose a BS in a wireless communication system (Figure 1 BS 111; Figure 9 and paragraph 0150, computing device 990 in a base station), the BS comprising:
A transceiver (Figure 9 and paragraph 0162, network interface 950 providing wireless communication via one or more transmitters/transmit antennas and one or more receivers/receive antennas) configured to receive a set of uplink signals (Figure 6 step 601, obtaining received signals transmitted by a UE); and
A processor operably connected to the transceiver (Figure 9, processor 910 connected to network interface 950 via interconnect 970), the processor configured to:
Estimate, based on a subset of the set of uplink signals, uplink channels (Figure 6 step 602, calculating complex channel values…in response to the plurality of received signals; According to paragraphs 0011-0012, 0017, 0064-0066, 0171-0173, calculating complex channel values is the functionality that is performed with channel estimation);
Estimate a TO and FO for a subset of the estimated uplink channels (Figure 6 step 603, calculating a FO estimation for the plurality of complex values; Figure 6 step 606, calculating a TO estimation for the plurality of channel values in the time domain);
Compensate, based on the estimate TO and FO, the subset of estimated uplink channels to generate TO and FO compensated uplink channel estimates (Figure 6 step 604 and paragraph 0124, applying FO estimation to complex channel values to obtain a plurality of offset complex channel values. According to paragraph 0066, this functionality is FO compensation; Figure 6 step 607, applying TO estimation to the plurality of channel values in the time domain to obtain a plurality of channel values. According to paragraphs 0067-0068, this is TO compensation); and
Generate channel prediction information based on the compensated subset of the estimated uplink channels (Figure 6 step 608, calculating an expected [prediction] of channel values).
Regarding claims 10 and 20, Yue et al. disclose wherein the processor is further configured to identify the set of uplink signals received through all antennas that are configured at the BS (Figure 6 step 601, obtaining…from a plurality of antenna elements); and track a TO estimation and an FO estimation based on an operation mode of the set of uplink signals received through all antennas (Figure 6 steps 603 and 606, FO estimation and TO estimation for the channels estimated from the plurality of antenna elements).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yue et al. as applied to claims 1 and 11 above, and further in view of Haley et al. (WO 2016/090411, IDS Reference).
Regarding claims 8 and 18, Yue et al. disclose the claimed invention above but do not specifically disclose the following limitations found in Haley et al.: wherein the processor is further configured to identify a selection metric to select a reference channel, the selection metric being determined based on an operation mode of the subset of the set of uplink signals and a speed of the UE (Haley et al., Claim 17, relative movement between access node and plurality of terminals generates mobility related channel offsets, and the channel offsets comprise the mobility relate channel offsets, allocating uplink resources takes into account mobility related channel offsets).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yue et al. with the teachings of Haley et al. in order to account for mobility in channel offsets (Haley et al., Claim 17).

Allowable Subject Matter
Claims 2-7, 9, 12-17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claims 2 and 12 (and further dependent claims 3-5 and 13-15) the prior art does not teach or adequately suggest multiple sets of uplink signals and prediction of a reference signal based on past history of TO and FO compensated uplink channel estimates; regarding claims 6 and 16 (and further dependent claims 7 and 17), the prior art does not teach or adequately suggest the limitations of claims 1 and 11 in combination with identifying PUCCH format and decoding, based on PUCCH format, HARQ-ACK included in the PUCCH; regarding claims 9 and 19, the prior art does not teach or adequately suggest a TO range and a threshold for the TO based on which TO location is selected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OTIS L THOMPSON, JR whose telephone number is (571)270-1953. The examiner can normally be reached Monday - Friday, 6:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OTIS L THOMPSON, JR/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        

May 5, 2022